Case 1:20-cv-24490-DLG Document 12 Entered on FLSD Docket 12/08/2020 Page 1 of 2

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 20-24490-CIV-GRAHAM/MCALILEY

  CARLOS BRITO,

           Plaintiff,
  v.

  HIALEAH FEE COMMONS, LTD.;
  WESTLAND COMMONS LTD.; JAE
  MIAMI DADE, LLC; WINN-DIXIE
  STORES, INC..; and STAPLES THE
  OFFICE SUPERSTORE, LLC,

          Defendant.
  ______________________________________/

                               JOINT NOTICE OF SETTLEMENT

         Plaintiff, CARLOS BRITO, and Defendant, JAE MIAMI DADE, LLC, hereby advise the

  Court that the parties have reached an agreement in principle to settle the instant case pending

  execution of a Settlement Agreement. The parties will file a Stipulation dismissing this Action

  with prejudice once the settlement agreement is executed, which they reasonably expect to do no

  later than 45 days from the date of this Notice. Accordingly, the Parties, respectfully request that

  the Court vacate all currently set dates and deadlines as to Defendant, JAE MIAMI DADE, LLC.

         Respectfully submitted this 8th, day of December, 2020.


  /s/ Anthony J. Perez                                 /s/ Joseph R. Ruiz
  ANTHONY J. PEREZ                                     JOSEPH R. RUIZ
  Florida Bar No.: 535451                              Florida Bar No.: 65732
  GARCIA-MENOCAL & PEREZ, P.L.                         ZUMPANO CASTRO, LLC
  4937 S.W. 74th Court, Unit #3                        500 South Dixie Highway, Suite 302
  Miami, FL 33155                                      Coral Gables, Florida 33146
  Telephone: (305) 553- 3464                           Telephone: (305) 503-2990
  Facsimile: (305)553-3031                             Email: joseph.ruiz@zumpanocastro.com
  Primary Email: ajperez@lawgmp.com                    Attorney for Defendant, JAE Miami Dade,
  Attorney for Plaintiff                               LLC
Case 1:20-cv-24490-DLG Document 12 Entered on FLSD Docket 12/08/2020 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court

  by using the CM/ECF system. I further certify a copy of the foregoing was sent by CM/ECF to

  all counsel of record, this 8th, day of December 2020.

                                               Respectfully submitted,

                                               GARCIA-MENOCAL & PEREZ, P.L.
                                               Attorneys for Plaintiff
                                               4937 S.W. 74th Court, No. 3
                                               Miami, FL 33155
                                               Telephone: (305) 553-3464
                                               Facsimile: (305) 553-3031
                                               Primary E-Mail: ajperez@gmplaw.com
                                               Secondary E-Mail: aquezada@lawgmp.com;
                                               bvirues@lawgmp.com; crodriguez@lawgmp.com

                                               By: /s/ Anthony J. Perez____
                                                  ANTHONY J. PEREZ




                                                  2
